Citation Nr: 0714173	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for supraventricular 
tachycardia, now rated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for irritable 
bowel syndrome, now rated as 10 percent disabling. 

3.  Entitlement to an earlier effective date for service 
connection for irritable bowel syndrome, now effective March 
26, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for supraventricular tachycardia, now rated 
as 10 percent disabling; and from a June 2003 rating decision 
of the RO that granted service connection and a 10 percent 
rating for irritable bowel syndrome, effective March 26, 
2002. 


FINDINGS OF FACT

1.  The veteran's supraventricular tachycardia is manifested 
by episodes of high heart rate accompanied on occasion by 
shortness of breath, chest tightness, and fatigue.  The 
attacks are not severe since they do not restrict the 
veteran's activities and do not cause an overall 
deterioration of health.  Treatment was infrequent and 
episodes were confirmed by Holter monitor approximately once 
per year.  

2.  The veteran's irritable bowel syndrome is manifested by 
severe symptoms with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.

3.  The RO granted service connection for colon cancer, 
effective March 26, 2002, based on a change in regulations 
that added colon cancer as a disease for which a presumption 
of service connection is provided.  The RO received the 
veteran's general claim for service connection for irritable 
bowel syndrome on May 11, 2000, and for service connection as 
secondary to colon cancer on September 25, 2002.  





CONCLUSIONS OF LAW

1.  The criteria for an increased rating for supraventricular 
tachycardia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7013 (1996); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, § 4.104, Diagnostic Code 
7010 (2006). 

2.  The criteria for an increased initial rating of 30 
percent, but not greater, for irritable bowel syndrome have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 38 C.F.R. § 4.114, Diagnostic Code 7319 (2006). 

3.  The criteria for an earlier effective date earlier than 
March 26, 2002, for service connection for irritable bowel 
syndrome have not been met.  38 U.S.C.A. § 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.310, 3.155, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, October 
2003, and March 2004; and rating decisions in March 2003 and 
June 2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that attacks of supraventricular 
tachycardia are more frequent and that medical evidence 
showed a more severe condition as early as 1992.  He seeks a 
higher rating, effective May 2, 1994.  The veteran contends 
that his irritable bowel syndrome is more severe and that 
medical evidence showed a more severe condition many years 
earlier.  He seeks a higher rating and an earlier effective 
date for service connection of October 22, 1992.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  When the veteran timely appeals 
the rating initially assigned for his disability, the Board 
must consider entitlement to "staged" ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Supraventricular Tachycardia

In September 1995, the RO granted compensation for 
supraventricular tachycardia, effective May 2, 1994, under 
38 U.S.C.A. § 1151 as an additional disability incurred 
following VA surgical treatment for colon cancer in January 
1991.  

Effective January 12, 1998, the rating criteria for 
tachycardia changed.  See 62 Fed. Reg. 65,207 (Dec 11, 1997).  
Under the old criteria, a 10 percent rating was warranted for 
infrequent attacks, and a 30 percent rating was warranted for 
severe, frequent attacks.  38 C.F.R. § 4.104, Diagnostic Code 
7013 (1996).  Under the revised rating criteria, a 10 percent 
rating is warranted for supraventricular arrhythmias of one 
to four episodes per year of paroxysmal atrial fibrillation 
or other supraventricular tachycardia documented by 
electrocardiogram (ECG) or Holter monitor.  A 30 percent 
rating requires paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2006).

In an April 1995 letter, the veteran stated that his medical 
records showed the first indication of tachycardia was a few 
hours after colon surgery in 1991.  In a February 1996 notice 
of disagreement, the veteran stated that he experienced 
exaggerated heart rate and blood pressure on a daily basis as 
shown in an April 1995 medical record.  In a November 2003 
notice of disagreement, the veteran stated that Holter 
monitor reports in January 1992, February 1996, August 2002, 
and August 2003 showed high heart rate "runs" of 5, 10, 
287, and 91 respectively. 

The veteran was hospitalized at a VA Medical Center (VAMC) in 
January 1991 for complaints of muscle pain and weakness in 
his extremities.  Upon admission, an electrocardiogram showed 
no abnormalities.  A diagnostic colonoscopy showed evidence 
of carcinoma and the veteran underwent a resection of the 
colon.  There is no record in the file of a post-surgery 
electrocardiogram.  In a September 1995 rating decision, the 
RO stated that an electrocardiogram one day after surgery 
showed sinus tachycardia with premature atrial contractions.  
However, the attending physician noted no cardiac 
abnormalities or diagnoses in his discharge summary.  The 
veteran was hospitalized again in June 1991 for severe 
headaches and was diagnosed with a central nervous system 
hemorrhage of unknown etiology.  The attending physician 
noted no cardiac abnormalities or diagnoses, and the file 
contained no results of cardiovascular testing.   

 In January 1992, the veteran was hospitalized for three days 
at a VAMC for occasional exertional dyspnea and dizziness 
that the veteran reported experiencing since January 1991.  
The examiner noted the veteran's reports of walking several 
miles per day with no chest pain, indigestion, arm pain, or 
nausea.  The veteran reported that the spells were irregular 
and resolved spontaneously with rest.  An initial 
electrocardiogram showed some premature atrial contractions.  
During a stress test, supraventricular tachycardia was noted 
and a subsequent 48 hour Holter monitor also showed frequent 
ectopic beats that correlated to diary entries of shortness 
of breath.  Data sheets from the Holter test cited by the 
veteran in November 2003 are not in the file.  The examiner 
diagnosed supraventricular tachycardia and prescribed 
medication with no restriction of activity. 
 
In February 1992, a VA examiner noted the veteran's continued 
reports of dizziness, shortness of breath, and fatigue with 
some chest tightness.  A consulting physician noted that an 
additional Holter monitor test was performed and that he 
adjusted the veteran's medication.  No specific Holter test 
results are in the file.  In an April 1992 follow-up, the 
physician noted that the veteran was doing well with some 
sensation of "skipping beats."  Another Holter monitor 
showed a "few runs" of atrial tachycardia.  The data from 
this test is not in the file.  There are no further records 
of outpatient examination or treatment for tachycardia for 
many years, and no record of a February 1996 Holter monitor 
in the file. 
 
In July 2002, a VA examiner noted the veteran's reports of 
occasional non-exertional left-sided chest ache and increased 
palpitations with some shortness of breath.  The examiner 
noted that the veteran was a very active individual and was 
stable from a cardiac perspective.  However, the examiner 
ordered a Holter monitor.  
In August 2002, an examiner noted that the Holter test showed 
extremely frequent premature atrial contractions, atrial 
couplets, and non-sustained atrial runs; the longest was 11 
beats at 228 beats per minute.  A data table showed 287 
supraventricular "runs" and 2 ventricular "singles."  The 
examiner noted that the data correlated with the patient's 
diary entry of pulse pounding, shortness of breath, and 
dizziness while mowing the grass.  

In January 2003, a VA examiner noted the veteran's reports of 
occasional left-sided chest discomfort and fatigue but no 
shortness of breath or palpitations.  He noted that the 
veteran continued to be very active but that he took multiple 
medications.  The examiner noted a holosystolic murmur 
consistent with mitral regurgitation at the apex of the left 
ventricle and at the right sternal border.  He noted that the 
veteran's supraventricular tachycardia was stable and that 
the next follow-up examination was not necessary for six 
months.  The veteran cited a Holter test conducted in August 
2003 but there are no test results or physician comments 
related to that test in the file.  

The Board notes that the veteran cited specific Holter 
monitor data from tests in January 1992, February 1996, and 
August 2003 that are not in the file.  Physician notes are of 
record for the 1992 test, but not for 1996 and 2003 tests.  
In the interest of avoiding further delay and because the 
veteran cited specific document numbers, the Board will 
analyze the claim, considering the evidence as the veteran 
alleges.  

The veteran also stated that his cardiologist told him that 
each "run" on a Holter recording was to be considered an 
"episode."  The Board does not agree.  Remand for 
additional medical explanation is not necessary to decide the 
claim because the interpretation of "episode" as it is used 
in the rating criteria is a legal, not medical determination.  
The Board concludes that an "episode" as used in 38 C.F.R. 
§ 4.104 is the presence of symptoms of a disability that 
arise to interfere with the veteran's activities of daily 
living, employment, or overall health posture and for which 
the veteran seeks medical evaluation and care.  This is 
consistent with rating in terms of number of times per year 
and the requirement of verification by electrocardiogram or 
Holter monitor.  It is also consistent with the term 
"attacks" used in the old rating criteria and with similar 
criteria in other rating codes.  See 38 C.F.R. § 4.88a, 
4.88b, DC 6354, 4.97, DC 6514, 4.104, DCs 7117, 7119 (2006).  
That a single 24-hour Holter monitor test showing 287 
"runs" constituted 287 "episodes" is not consistent with 
the intent of the regulation. 

The Board concludes that a rating greater than 10 percent is 
not warranted under the old criteria prior to 1998.  Even 
considering test data that is not of record, the veteran was 
treated for episodes of tachycardia not more than once in 
1991, three times in 1992, and possibly once in 1996.  A 
higher rating is not warranted because the veteran did not 
have frequent or severe attacks.  The Board also concludes 
that a rating greater than 10 percent under the revised 
criteria is not warranted.  Even considering test data not of 
record, the veteran was treated not more than once in 2002 
and once in 2003.  A higher rating is not warranted because 
the veteran did not have more than four episodes per year 
documented by ECG or Holter monitor.  

The Board also placed additional probative weight on the 
entire record including narrative descriptions of the 
veteran's symptoms, the impact on his daily living and 
overall health, the degree of treatment, and frequency of 
follow-up examinations.  Except for possible treatment in 
1996, no follow-up was performed from 1992 to 2002.  The 
Board concludes that the weight of medical evidence showed 
that the veteran experienced infrequent attacks and that a 
higher rating is not warranted because the attacks were not 
frequent or severe.  In 2002 and 2003, episodes confirmed by 
Holter monitor were once per year.  At no time did the 
veteran or any medical provider note that the veteran's 
activities of daily life or employment were frequently and 
severely affected by this disability.   Referral for 
consideration of an extraschedular rating is not warranted 
because the condition is not so exceptional as to result in 
frequent hospitalization or marked interference with 
employment or activities that render the regular standards 
impractical.  38 C.F.R. § 3.321. 
 
The veteran's representative contends that the veteran is not 
capable of demanding that the VAMC provide him more frequent 
monitoring and that it is VA's obligation to do so.  The 
record shows that the veteran is eligible and receives 
routine care from VA.  If the veteran experiences future 
episodes of tachycardia, he should seek medical assessment 
and care from his VA provider who will determine the need for 
testing and evaluate any results.  

The weight of the credible evidence demonstrates that the 
veteran's current supraventricular tachycardia warrants a 
rating not greater than 10 percent.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Irritable Bowel Syndrome

Irritable colon syndrome warrants a 10 percent rating if the 
symptoms are moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted if the symptoms are severe with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In June 1993, a VA examiner noted the veteran's reports of 
frequent constipation alternating with diarrhea as well as 
gas, abdominal bloating and some abdominal pain. The examiner 
noted no weight loss, dehydration, or blood in stool, but 
noted generalized tenderness in the upper left abdominal 
quadrant.     

VA outpatient treatment records from January 1996 to November 
1999 showed treatment for bowel and urinary incontinence, 
upper digestive conditions, and repeat diagnostic 
colonoscopies.  However, there were no comments or treatment 
relating directly to IBS.  

In November 1999, a VA examiner noted that the veteran had 
bowel incontinence, rated as 10 percent disabling.  He noted 
the veteran's reports of constipation every other day and 
diarrhea once per week with six to seven bowel movements on 
that day.  The veteran used several medications for these 
symptoms.  The veteran reported distress from gas, also 
relieved by medication.  The examiner noted some upper left 
quadrant and paraumbilical tenderness but no evidence of 
bleeding or anemia.  The examiner noted the need for 
protective pads due to incontinence but did not recommend 
changes in medication or dietary restrictions.  

VA outpatient treatment notes on six occasions from June 2000 
to November 2002 showed a continuation of the same symptoms.  
In preparation for a diagnostic colonoscopy in February 2002, 
a VA gastroenterologist noted that the veteran experienced 
occasional abdominal cramping and bilateral lower quadrant 
pain, relieved by bowel movements and medication.  

The Board concludes that the veteran's IBS warrants a rating 
not greater than 30 percent because there is evidence since 
1993 of frequent and chronic gastric disturbances with 
alternating diarrhea and constipation and chronic abdominal 
pain.  The Board notes that the veteran does obtain relief 
with medication and that his symptoms are primarily self-
reported.  There is no evidence of an overall deterioration 
of health such as weight loss, malnutrition, or anemia and no 
restrictions of diet or activities due to IBS.  However, 
medical providers have noted the veteran's history of colon 
cancer, colon resection, and repeated colonoscopy and tissue 
removal as physiological reasons for his symptoms.  

No higher rating is available.  Referral for an 
extraschedular rating is not warranted because there is no 
evidence that the veteran's condition requires frequent 
hospitalization, marked interference with employment, or is 
so unusual as to render the schedular standards impractical.  
38 C.F.R. § 3.321.  The Board notes that the veteran has a 
related service-connected disability for colon cancer and 
certain residual conditions of subsequent surgery rated as 30 
percent disabling.   

The weight of the credible evidence demonstrates that the 
veteran's current irritable bowel syndrome warrants a rating 
not greater than 30 percent.  Because the evidence of 
severity of the veteran's IBS is in relative equipoise, the 
Board will apply the "benefit of the doubt" doctrine in 
this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Earlier Effective Date for Service Connection for Irritable 
Bowel Syndrome

The effective date for the grant of service connection based 
on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R.
§ 3.400.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310. 

The veteran underwent surgery for colon cancer in January 
1991.  In December 1993, the RO granted service connection 
for colon cancer due to radiation exposure in service and 
certain post-operative residual conditions.  In February 
1995, the RO severed service connection because information 
was received that showed the veteran's radiation exposure was 
insufficient to cause the disease.  38 C.F.R. § 3.311 (1994).  
However, in December 1995, the RO granted compensation and a 
10 percent rating for tenesmus and bowel incontinence, 
effective October 22, 1992, under 38 U.S.C.A. § 1151 as an 
additional disability incurred following VA surgical 
treatment for colon cancer. 

In a February 1996 notice of disagreement, the veteran stated 
that he experienced symptoms of constipation and diarrhea, 
frequent bowel movements, and abdominal bloating.  He 
requested that diagnostic codes for irritable bowel syndrome 
(IBS) be used to determine the rating for service-connected 
bowel incontinence and tenesmus.  In March 1999, the veteran 
restated his disagreement with the initial rating for 
tenesmus and bowel incontinence, both as residual conditions 
of colon surgery under 38 U.S.C.A. § 1151.  In March 2000, 
the RO granted an increased rating of 30 percent, effective 
March 24, 1999, for this condition based on criteria related 
to incontinence.  The discussion included the veteran's 
symptoms of alternating constipation and diarrhea, but there 
was no mention of abdominal pain, or discussion of the rating 
criteria for IBS.  In a May 2000 letter, the veteran again 
expressed disagreement and requested consideration for a 
rating under the criteria for IBS.  In a forwarding letter, 
the veteran's representative clarified the veteran's intent 
as a claim for service connection for IBS.  The veteran did 
not specify whether the claim was for direct service 
connection, for additional compensation under 38 U.S.C.A. 
§ 1151, or as secondary to tenesmus and bowel incontinence. 
However, there was no mention of IBS related to a radiogenic 
disease.  No statement of the case was issued, and no appeal 
ensued.  

In September 2002, the veteran petitioned to reopen his claim 
for service connection for colon cancer and submitted a claim 
for service connection on a secondary basis for IBS.  The 
veteran cited a change to 38 C.F.R. § 3.309 that provided 
presumptive service connection for certain radiogenic 
diseases, including colon cancer.  See 67 Fed. Reg. 3,612 
(Jan. 25, 2002).  In March 2003, the RO granted service 
connection for colon cancer including the post operative 
residual conditions of tenesmus and bowel incontinence, 
effective March 26, 2002, the date of change for regulations 
regarding presumptive service connection.  

 In June 2003, the RO granted secondary service connection 
for IBS, effective the same date as service connection for 
colon cancer, March 26, 2002.  
The Board concludes that an effective date is not warranted 
earlier than March 26, 2002.  The Board acknowledges that 
there is medical evidence of bowel distress as early as 1993.  
Since 1996 the veteran sought additional compensation for IBS 
as an additional rating for service-connected tenesmus and 
incontinence caused by VA treatment under 38 U.S.C.A. § 1151.  
This was changed to a claim for separate service connection 
for IBS that was received by the RO on March 11, 2000.   

However, service connection for IBS was granted as secondary 
to colon cancer.  Entitlement to presumptive service 
connection for colon cancer was established as of the date of 
the change in the regulations on March 26, 2002.  Entitlement 
to service connection for a secondary condition cannot be 
established prior to the effective date of establishment of 
entitlement to service connection for the primary condition.  
Even though the veteran's claim was received in May 2000, 
secondary service connection for IBS must not be earlier than 
March 26, 2002, the date entitlement arose.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for supraventricular tachycardia is 
denied. 

An increased initial rating of 30 percent, but not greater, 
for irritable bowel syndrome is granted.

An earlier effective date for service connection for 
irritable bowel syndrome is denied. 

____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


